67 N.Y.2d 1019 (1986)
Robert Alford et al., Appellants,
v.
City of New York et al., Respondents.
Court of Appeals of the State of New York.
Decided May 13, 1986.
Stephen C. Glasser for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Kristin M. Helmers of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal by claimants Cronley, Wilhelm, Panzarino and Campbell dismissed, without costs, upon the ground that said claimants are not aggrieved by the modification at the Appellate Division (former CPLR 5601 [a] [iii]) and no appeal lies as of right by said claimants from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. On the appeal by the remaining claimants-appellants, order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (115 AD2d 420). We add that claimants have not set forth any special circumstances warranting deviation from the provisions of General Municipal Law § 50-h. There is nothing in the record to support claimants' allegations that the scheduling of the required examinations pursuant to General Municipal Law § 50-h was purposely delayed by respondents.